DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph (0048) contains a typographical error such that “interferograms (grams)” should be “interferograms (igrams)” in order to be consistent in the use of igrams when referring to interferograms in the remainder of the disclosure.  
Appropriate correction is required.

Claim Objections
Claims 5-6, 10, 16-17, and 20 are objected to because of the following informalities:  
Claims 5 and 16 recite the limitation "the optical filter". Claims 6 and 17 recite the limitation "the filter". There is insufficient antecedent basis for these limitations because independent claim 1, on which these claims depend, recites a bandpass filter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spartz et al. (US 2010/0079764; published April 1, 2010) in view of Case (US 2016/0245742; published August 25, 2016).
Re claim 1, Spartz et al. disclose a Fourier transform infrared spectrometry system comprising:
	a source for generating light (element 14, para. 0029);
	an interferometer for receiving light (element 18, para. 0029);
	a sample cell containing a gas sample (element 22, para. 0029);
	a narrowband detector for detecting the light after passing through the sample gas (para. 0029, 0037; MCT detector).

	Re claim 2, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector is an MCT detector (para. 0029).
	Re claim 3, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector has at least an 8 μm cutoff (para. 0037).
	Re claim 4, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector has at least a 5 μm cutoff.
	Re claims 5 and 6, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Case teaches the one may configure the bandpass filter such that it transmits wavelengths that are specific to the sample gas being measured. It follows that one of ordinary skill in the art would have been motivated to implement any bandpass filter range so long as it matches the sample gas absorption wavelengths. Case further explain that one may choose wide band, narrow band, and very narrow bandwith bandpass filter that are less than 450 cm-1 and 300 cm-1.
	Re claim 7, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the peak detective “D*” of the detector is higher than 1 x 1010 (para. 0037).
claim 8, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose comprising a controller configured to detect an output of the detector as the interferometer is scanned and processing interferograms within the bandpass of the bandpass filter (as modified by Case, supra) at two resolutions and using the interferogram processed at a lower resolution as a background for interferogram processed at a higher resolution (para. 0070).
	It is noted that the claim analysis of the controller does not impart structural limitations since it is described in functional terms. This may be remedied by adding “configured to” after controller so that the controller possesses the structural limitations to perform the recited functions.
	Re claim 11, Spartz et al. disclose a spectrometry method comprising:	
	analyzing a gas sample with a Fourier transform infrared spectrometer (para. 0029);
	detecting light after passing through the sample gas (para. 0029);
	Spartz et al. are silent with regards to implementing a bandpass filter, thereby allowing for that which is well known in the art. In a similar field of endeavour, Case disclose that one may place a bandpass filter in the optical path of the light source in order to substantially center the light to be commensurate with the absorption bands of the sample being measured (para. 0012), where the interferometer necessarily possesses a resolution within the bandpass of the bandpass filter. One of ordinary skill in the art would have been motivated to implement the filter of Case in the interferometer of Spartz et al. in order to tailor the light source to the sample gas being measured.
Re claim 12, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector is an MCT detector (para. 0029).
	Re claim 13, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector has at least an 8 μm cutoff (para. 0037).
claim 14, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the detector has at least a 5 μm cutoff.
	Re claims 15 and 16, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Case teaches the one may configure the bandpass filter such that it transmits wavelengths that are specific to the sample gas being measured. It follows that one of ordinary skill in the art would have been motivated to implement any bandpass filter range so long as it matches the sample gas absorption wavelengths. Case further explain that one may choose wide band, narrow band, and very narrow bandwith bandpass filter that are less than 450 cm-1 and 300 cm-1.
	Re claim 17, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose wherein the peak detective “D*” of the detector is higher than 1 x 1010 (para. 0037).
	Re claim 18, Spartz et al., as modified by Case, disclose the limitations of claim 1, as mentioned above. Spartz et al. further disclose comprising a controller configured to detect an output of the detector as the interferometer is scanned and processing interferograms within the bandpass of the bandpass filter (as modified by Case, supra) at two resolutions and using the interferogram processed at a lower resolution as a background for interferogram processed at a higher resolution (para. 0070).

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spartz et al. (US 2010/0079764; published April 1, 2010) in view of Case (US 2016/0245742; published August 25, 2016), and further in view of Spartz et al. (US 2015/0260695; published September 17, 2015; herein after Spartz-2).
Re claim 9, Spartz et al., as modified by Case, disclose the limitations of claim 8, as mentioned above. The references, however, are silent with regards to employing cosine apodization. 
Re claim 10, Spartz et al., as modified by Case, disclose the limitations of claim 8, as mentioned above. The references are silent with regards to employing a filter spectrum of the filter into a regression analysis, thereby allowing for that which is well known in the art. As discussed previously, Case discloses using a filter that is specific to the absorption wavelengths of the analyte (para. 0012). In a similar field of endeavour, Spartz-2 discloses that one may design the analysis to be centered on the absorption wavelengths of the sample in order to perform regression analysis (para. 0147). Since the regression and filter are similarly centered on the absorption wavelengths of the analyte, it follows that the controller is configured such that the regression analysis comprises a filter spectrum of the filter. One of ordinary skill in the art would have been motivated to implement the regression analysis of Spartz-2 in the apparatus of Spartz et al., as modified by Case, in order to optimize the fit and analysis of the sample spectra.
Re claim 19, Spartz et al., as modified by Case, disclose the limitations of claim 18, as mentioned above. The references, however, are silent with regards to employing cosine apodization. In a similar field of endeavour, Spartz-2 discloses that one may use apodization to obtain spectra without artifacts in order to obtain low noise spectra. (para. 0142). One of ordinary skill in the art would have been motivated to configure the controller to implement the apodization of Spartz-2 in the apparatus of Spartz et al., as modified by Case, in order to improve the signal to noise of the obtained spectra.
claim 20, Spartz et al., as modified by Case, disclose the limitations of claim 18, as mentioned above. The references are silent with regards to employing a filter spectrum of the filter into a regression analysis, thereby allowing for that which is well known in the art. As discussed previously, Case discloses using a filter that is specific to the absorption wavelengths of the analyte (para. 0012). In a similar field of endeavour, Spartz-2 discloses that one may design the analysis to be centered on the absorption wavelengths of the sample in order to perform regression analysis (para. 0147). Since the regression and filter are similarly centered on the absorption wavelengths of the analyte, it follows that the controller is configured such that the regression analysis comprises a filter spectrum of the filter. One of ordinary skill in the art would have been motivated to implement the regression analysis of Spartz-2 in the apparatus of Spartz et al., as modified by Case, in order to optimize the fit and analysis of the sample spectra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896